               IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION
                                           )
 CONCORD BAPTIST CHURCH                    )
 OF JEFFERSON CITY, INC.,                  )
                                           )
         Plaintiff/Counterclaim Defendant, )
                                           )
                                           )
                    v.                     ) No. 2:21-CV-4046-WJE
                                           )
 CHURCH MUTUAL INSURANCE                   )
 COMPANY,                                  )
                                           )
         Defendant/Counterclaim Plaintiff. )
                                           )
                                           )
                                        ORDER

       Pending before the Court is Plaintiff Concord Baptist Church of Jefferson City, Inc.’s

(“Concord Baptist Church”) Motion to Compel Appraisal (Doc. 17) and Suggestions in Support

(Doc. 17-1). Defendant Church Mutual Insurance Company (“Church Mutual”) has filed its

Suggestions in Opposition (Doc. 19), and Concord Baptist Church has filed its Reply (Doc. 22).

The issue is now ripe and ready to be ruled upon. Because the appraisal process is not appropriate

for resolving questions of coverage, the Court will deny Concord Baptist Church’s Motion to

Compel Appraisal.

                                      I. BACKGROUND

       Concord Baptist Church claims it sustained substantial property damage during a severe

weather storm, which included significant wind, hail, and lightning, on March 27, 2020. (Doc. 1-

1 at ¶ 12). Concord Baptist Church asserts it gave Church Mutual timely notice of the property

damage on March 30, 2020, but that the parties ultimately failed to agree on the total damages

incurred. (Id. at ¶ 13). On February 18, 2021, after the parties also failed to agree on the terms
for an appraisal, Concord Baptist Church filed this civil action against Church Mutual in the Circuit

Court of Cole County, Missouri, alleging breach of contract and vexatious refusal to pay. (Docs.

1, 1-1).

           On March 10, 2021, Church Mutual removed this case to federal court (Doc. 1), and filed

its Answer, Affirmative Defenses, and Counterclaim (Doc. 2). Seeking declaratory judgment,

Church Mutual states that it investigated Concord Baptist Church’s claim and issued payment to

Concord Baptist Church in the amount of $237,852.24, representing the actual cash value of the

covered loss, less the deductible. (Id. at ¶ 11). Church Mutual “determined that any remaining

claims for damages were not covered as they were cosmetic in nature and the Policy excludes

coverage for cosmetic damages.” (Id. at ¶ 12). It suggests Concord Baptist Church “is not entitled

to appraisal because the Policy provides that appraisal is only proper when there is a disagreement

on the value of the property or the amount of loss.” (Id. at ¶ 30). Finally, Church Mutual claims

it has sustained damage as a result of Concord Baptist Church’s breaches of the Policy conditions

in that “it has incurred substantial costs and expenses for claim response, investigation, adjusting

and evaluating and attorneys’ fees, which continue to accrue.” (Id. at ¶ 32).

                                         II. APPLICABLE LAW

           “The Missouri Supreme Court has held that the appraisal process is not appropriate for

resolving questions of coverage.” Certain Underwriters at Lloyd’s, London Subscribing to

Certificate No. IPSI 12559 v. SSDD, LLC, 4:13-CV-193 CAS, 2013 WL 2403843, at *8 (E.D. Mo.

May 31, 2013) (citing Hawkinson Tread Tire Service Co. v. Indiana Lumbermens Mutual

Insurance Co., 245 S.W.2d 24, 28 (Mo. 1951)). “In contrast, where the parties’ disagreement is

over the amount of loss, appraisal is appropriate.” Id. Disputes over the existence of covered losses

and claims that a party failed to comply with its obligations under an insurance policy are both
questions of coverage. Am. Family Mut., Ins. Co. v. Dixon, 450 S.W.3d 831, 835 (Mo. Ct. App.

2014); id. at *8.

                                         III. ANALYSIS

        Here, Concord Baptist Church maintains that because the parties agree there is a covered

loss but disagree on the amount of loss, that an appraisal should be ordered. This Court disagrees

that the dispute here is only as to the amount of loss. Church Mutual alleges that “certain portions

of the claim [are] not covered, including those damages to the metal panel roofing that were

cosmetic in nature, as well as that the EPDM roofing materials were not damaged by the storm

event.” (Docs. 17-5, 17-8). Church Mutual alleges also that Concord Baptist Church has breached

the cooperation clause of the Policy. Accordingly, this Court thus finds that coverage is at issue,

and an appraisal is not proper.

                                       IV. CONCLUSION

        Accordingly, it is hereby ORDERED that Concord Baptist Church’s Motion to Compel

Appraisal (Doc. 17) is DENIED.

        Dated this 14th day of July, 2021, at Jefferson City, Missouri.



                                              Willie J. Epps, Jr.
                                              United States Magistrate Judge
